Rodgers, J.
Mr. Guy J. Moore was found dead in the Bayliss Hotel at Columbia, Mississippi, about noon March 4, 1958. He was a long and trusted employee of Hederman Brothers, as a traveling salesman. Mr. Moore was suffering with a great many ailments and among others he had high blood pressure, chronic bronchitis, and hypertension.
It is claimed that his death was causally connected with his employment.
 It may be conceded that as the deceased grew older he became upset with some of the changes being-made in his organization, but we have carefully examined the evidence in this case, including the testimony of the doctors together with the detailed reports of his activity, and we cannot say that the ‘ ‘ trier of the facts ’ ’ did not have substantial testimony on which to base its judg*361ment refusing compensation. Tire case will therefore be affirmed.
Affirmed.
McGehee, C.J., and Arrington, Ethridge, and McElroy, JJ., concur.